      4:20-cv-01214-JD-TER       Date Filed 03/29/21      Entry Number 60        Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

JAMES WALTER ALEXANDER,                                         ) C/A No.: 4:20-1214-JD-TER
                                                                )
                                      Plaintiff,                )
                                                                )
vs.                                                             )           ORDER
                                                                )
SGT. TAWANA HARDEN                                              )
                                                                )
                                                                )
                                      Defendant.                )
________________________________________________                )
                                                                )

        Plaintiff, a prisoner proceeding pro se, filed this action under 42 U.S.C. § 19831

on March 30, 2020, alleging a violation of his constitutional rights. After a proper

form order was issued on April 13, 2020, Plaintiff filed an amended complaint on May

6, 2020. On February 9, 2021, Defendant Harden filed a motion for summary

judgment . (ECF No. 56). As the Plaintiff is proceeding pro se, the court issued an

order on or about February 10, 2021, pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), advising Plaintiff of the motion for summary judgment procedure and

the possible consequences if he failed to respond adequately. Plaintiff failed to file

a response.

        Plaintiff has not filed any documents or had any communication with the court

since the filing of his amended complaint on May 6, 2020. Therefore, the Plaintiff has



        1
         All pretrial proceedings in this case were referred to the undersigned pursuant to the
provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and Local Rule 73.02(B)(2)(d), DSC. Because this
is a dispositive motion, the report and recommendation is entered for review by the district judge.
   4:20-cv-01214-JD-TER      Date Filed 03/29/21   Entry Number 60     Page 2 of 2




fourteen days from the date of this order to inform the court if he desires to proceed

with this action and file a response to the motion for summary judgment. If Plaintiff

does not inform the court or respond to the motion for summary judgment within

fourteen days from the date of this order, the court will assume that Plaintiff desires

to abandon this action, and it may be dismissed pursuant to Rule 41 of the Federal

Rules of Civil Procedure.

      IT IS SO ORDERED.



                                              s/Thomas E. Rogers, III
                                              Thomas E. Rogers, III
                                              United States Magistrate Judge
March 29, 2021
Florence, South Carolina




                                          2
